Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication filed on 5/3/2021.
Claims 1-20 are cancelled. 
Claims 21-40 are examined. 
Claims 21-24 and 26-40 are rejected. 
Claim 25 is objected. 

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reason of Allowance 
Examiner describes that prior art of record fails to teach or reasonably suggest the following limitation of :
Claim 25  - ‘ ..  processor to perform acts that: 
generate a feature vector having a field for each commonly-used executable; 
set a bit in each field corresponding to the one or more executables; and 
input the feature vector to the classifier’.

Therefore, amended claims are persuasive in indication of allowable subject
matter where none of the prior art of record alone or in combination teaches nor suggest
applicant’s claim limitation as described above, further updated search does not teach
or fairly suggest the claimed limitation(s).

Response to Arguments
Applicant’s arguments dated 5/3/2021 with respect to claim(s) 21-24 and 26-40 have been considered but are moot because the new ground of rejection does not rely on any reference for teaching or matter specifically challenged in the argument.
Examiner notes that new mapping of claim amendment(s) is described in action below. 
Further examiner explains claim interpretation as argued by applicant. 
A – Applicant argues interpretation of ‘port’ – Examiner notes that it is well known in art that each device has port for the purpose of communication, again as commonly known in art. Thus, Banga teaches device with port as interpreted by examiner. 
B – Applicant argues that port description from spec. para 22-36 are unique and constitutes specific claim interpretation. Examiner disagrees, unless the specific of open port are described in claim limitation, the claims qualify under BRI (broad reasonable interpretation) of claim terms – such as ‘open port’ refers to any open port on device as well known in art. Examiner request to include details of open port such as ‘port 80 – HTTP port’ or port 443 HTTPS port. 

Therefore considering that all references are related to ‘classification of open port / node for security purpose and closing of open port as described in specification para 43’ which is distinctly taught by combination of all references with ‘broad and reasonable interpretation of generic claim language’, and including of new reference to teach the amended limitation, examiner concludes that new combination of references teach the argued limitation.  
Any objections or rejections not set forth below have been withdrawn.  
Examiner appreciates informal conversation with attorney Clare dated 7/22/2021 however no agreement was reached (to include claim 25 into independent claim) and is further open for phone call interview to discuss further with applicant’s representative for the purpose of compact prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24 and 26-40 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Publication 2018/0048534 to Banga et al. (hereinafter known as "Banga”) and U.S. Publication 2018/0159887 to DiGiambattista et al. (hereinafter known as " DiGiambattista”).  

As per claim 21 Banga teaches, a system, comprising: one or more processors; and a memory having instructions stored thereon, which when executed by the one or more processors causes the one or more processors to perform acts that: 
identify one or more executables running on a first machine with one or more open ports (Banga para 71 teaches discovery of node using API or collected information of node and Fig 6 element 612 para 75 teaches discovering information about node for classification of node. Information about node includes – software version number, patch installations, authorized or unauthorized modifications and other information about node); 
obtain a classifier trained to identify a likelihood that a machine has an unused open port (Banga para 102 teaches hierarchal device classifier (machine learning model). 

Banga does not teach however DiGiambattista teaches, 

use the classifier to predict whether the one or more executables running on the first machine are likely to need each of the one or more open ports (DiGiambattista para 69, 95-97 teaches scripted security tests for open / closed port to check for CVE (common vulnerability exposure). Further para 68-69 teaches detection of unauthorized access threat to open unused port); and 
determine that a select one of the one or more open ports of the first machine is an unused open port when the classifier predicts that there is no association, between the one or more executables and the select one of the one or more open ports, that indicates that the select one of the one or more open ports is used by the one or more executables (DiGiambattista 69, 98-100 teaches scripted security tests for open / closed port to check for CVE (common vulnerability exposure). Further para 68-69 teaches detection of unauthorized access threat to open unused port. Additonally, para 98-101 teaches where security test can implement remediation response based on threat detection or no-threat detection where claim limitations of no-threat detection covers no association of open port and executables with classifier).  
Banga teaches assignment of categories to network entities (devices) based on data observation with plurality of nodes with machine learning and probabilistic model (abstract). Banga does note however DiGiambattista teaches classification based on open port data screening (para 97). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Banga – DiGiambattista before him or her, to combine, Banga’s device classification with open ports and machine learning model with DiGiambattista’s open port classification. The 

As per claim 22 combination of Banga – DiGiambattista teaches the system of claim 21, wherein the classifier is trained with training data for a set of ports (DiGiambattista teaches para 110 teaches analysis of data and audit log of that data with timestamp and date to identify changes to data and remediation required).  

As per claim 23 combination of Banga – DiGiambattista teaches the system of claim 21, wherein the memory includes further instructions that when executed by the one or more processors causes the one or more processor to perform acts that: 
determine that a second one of the one or more open ports is not an unused open port when the classifier predicts that there is an association with the second one of the one or more open ports and the one or more executables (Banga para 28-29 teaches implementation of ML model to analyze and categorize nodes based on identified scripts running on port(s). Examiner notes that categorizing of ports – authorized / unauthorized / open / closed – are interpreted as classification models of claimed function which covers the claimed function and motivation as explained in claim 1).  

As per claim 24 combination of Banga – DiGiambattista teaches the system of claim 21, wherein the memory includes further instructions that when executed by the one or more processors causes the one or more processor to perform acts that: 
(Banga Fig 8 element 850, para 96 teaches ML (machine learning) model with aggregate data as training data to analyze how to place weight on function calls for secure or unsecure call, by creation of probability vectors. Further para 52 teaches creation and detection of attack vectors for port(s) – open, closed, authorized and opaque ports. Examiner summarizes para 52 and 96 as following – ML model teaches aggregation of large data and creation of vector (probability vector) to analyze if the script call is secure or unsecure, for various functions including analysis of port status – open / closed / authorized / unauthorized).  

As per claim 26 combination of Banga – DiGiambattista teaches the system of claim 21, wherein the classifier includes a neural network, a decision tree classifier, a rule-based classifier, a support vector machine, or naive Bayes classifier (Banga para 83 and 89 teaches rule based classification and categorization and para 103 teaches tree classifier. Additionally reference of Kailas para 91 teaches additional models such as neural networks, Bayesian networks which are known protocols to preprocess data in ML model).  

As per claim 27 combination of Banga – DiGiambattista teaches the system of claim 21, wherein the machine comprises a virtual machine (Banga para 106 teaches virtual machine with ML (machine learning) process).  

Claim 29,

Claim 30,
Claim 30 is rejected in accordance with system of claim 24.
Claim 31,
Claim 31 is rejected in accordance with system of claim 23.
Claim 32,
Claim 32 is rejected in accordance with system of claim 21.
Claim 33,
Claim 33 is rejected in accordance with system of claim 22.
Claim 35,
Claim 35 is rejected in accordance with system of claim 26.
As per claim 36 combination of Banga – DiGiambattista teaches the method of claim 29, wherein a port is associated with a Transmission Control Protocol (TCP) port number or a User Datagram Protocol (UDP) port number (Banga para 69 teaches TCP or UDP port which covers claimed limitation).  

Claim 37,
Claim 37 is rejected in accordance with system of claim 21.
Claim 39,
Claim 39 is rejected in accordance with system of claim 26.
Claim 40,
Claim 40 is rejected in accordance with system of claim 24.

Claims 28, 34 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable by U.S. Publication 2018/0048534 to Banga et al. (hereinafter known as "Banga”) and U.S. Publication 2018/0159887 to DiGiambattista et al. (hereinafter known as " DiGiambattista”) and addtionally in view of U.S. Publication 2018/0129961 to Kailas et al. (hereinafter known as "Kailas”).   
As per claim 28 combination of Banga – DiGiambattista teaches the system of claim 1. 
Banga – DiGiambattista does not teach however, wherein the classification models is based on a random forest model (Kailas para 91 teaches random forest machine learning procedure (interpreted as model) which is known protocol to preprocess data from open source libraries in ML model). 
Banga – DiGiambattista teaches assignment of categories to network entities (devices) based on data observation with plurality of nodes with machine learning and probabilistic model. Banga – DiGiambattista does note however Kailas teaches random forest classifier in system (para 91). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Banga – DiGiambattista – Kailas before him or her, to combine, Banga – DiGiambattista device classification with open ports and machine learning model with Kailas’s random forest classifier. The suggestion/motivation for doing so would have been to accurately extract hidden data from large section of data to enhance security in system during (para 2).  


Claim 34,
Claim 34 is rejected in accordance with system of claim 28.
Claim 38,
Claim 38 is rejected in accordance with system of claim 28.

Conclusion 

Claims 21-24 and 26-40 have been rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/VIRAL S LAKHIA/Examiner, Art Unit 2431                                                                                                                                                                                                        
/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431